                        Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 1 of 9
AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 1

                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF OKLAHOMA
                 UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)
                                   v.
                                                                         Case Number: CR-12-00180-001-C
                                                                         USM Number: 27646-064

                         STEVEN ESLICK                                   Perry Hudson
                                                                         Defendant’s Attorney



THE DEFENDANT:
☒ Admitted guilt to violation no(s). 1, 2, 3, 4, and 5 of the term of supervision.
☐ Was found in violation of condition(s) count(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number        Nature of Violation                                                                    Violation Ended
           1          Violation of Mandatory Condition: The defendant shall not commit another 10/15/2019
                      federal, state, or local crime.
         2            Violation of Standard Condition No. 8: You must not communicate or interact 10/12/2019
                      with someone you know is engaged in criminal activity. If you know someone has
                      been convicted of a felony, you must not knowingly communicate or interact with
                      that person without first getting the permission of the probation officer.
         3            Violation of Special Condition: The defendant shall not be associated with 10/15/2019
                      children under the age of 18 except in the presence of a responsible adult who is
                      aware of the defendant’s background and current offense, and who has been
                      approved by the U.S. Probation Officer.
                      (violations continued on the next page)
The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
☐ The defendant has not violated condition(s) and is discharged as to such violation(s) condition.
         IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 2669                    July 15, 2020
                                                                        Date of Imposition of Sentence
 Defendant’s Year of Birth:       1988

 City and State of Defendant’s Residence:
 Edmond, Oklahoma




                                                                        Date Signed: July 17, 2020
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 2 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 1A                                                                                Judgment Page 2 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                                              ADDITIONAL VIOLATIONS
 Violation                Nature of Violation                                                                     Violation Ended
 Number
           4              Violation of Special Condition: The defendant shall not view, purchase,                 10/15/2019
                          possess, or distribute any form of pornography depicting sexually explicit conduct
                          as defined in 18 U.S.C. 2256(2), unless approved for treatment purposes, or
                          frequent any place where such material is the primary product for sale or
                          entertainment is available.

                          Violation of Special Condition: The defendant shall not use a computer to
                          access any on-line computer service at any other location (including employment)
                          for the purpose of viewing, obtaining, or transmitting child pornography or other
                          sexually explicit material. The defendant shall not access Internet chat rooms for
                          the purpose of obtaining child pornography or enticing children under the age of
                          18 to engage in sexually explicit activity.

                          Violation of Special Condition: The defendant shall not possess or use a
                          computer with access to any on-line computer service at any location (including
                          place of employment) without the prior written approval of the probation officer.
                          This includes any Internet Service provider, bulletin board system or any other
                          public or private network or e-mail system. This condition is not a prohibition on
                          the defendant’s use of the Internet, but a restriction to use of the Internet only on
                          device(s) that (1) are compatible with the U.S. Probation Office’s monitoring
                          technology and (2) are approved by the probation officer prior to any use, so that
                          use of the device(s) can be monitored.
           5              Violation of Special Condition: The defendant shall participate in a program of         10/15/2019
                          substance abuse aftercare at the direction of the probation officer to include urine,
                          breath, or sweat patch testing; and outpatient treatment. The defendant shall
                          totally abstain from the use of alcohol and other intoxicants both during and after
                          completion of any treatment program. The defendant shall not frequent bars,
                          clubs, or other establishments where alcohol is the main business. The court may
                          order that the defendant contribute to the cost of services rendered (copayment)
                          in an amount to be determined by the probation officer based on the defendant’s
                          ability to pay.
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 3 of 9


AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 2—Imprisonment                                                      Judgment Page 3 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                                                  IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of twelve (12) months, to run concurrently to Western District of Oklahoma case CR-2019-00380-001-C.

☒The Court makes the following recommendations to the Bureau of Prisons:
   The defendant, if eligible, be incarcerated at FCI Seagoville in the Sex Offender Treatment Unit.

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


       Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                 DEPUTY UNITED STATES MARSHAL
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 4 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 3—Supervised Release                                            Judgment Page 4 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                                                  SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of five (5) years, to run
concurrently to Western District of Oklahoma case CR-2019-00380-001-C.

                                                             MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
   release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
   ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
       substance abuse. (check if applicable)
4. ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statue authorizing a
   sentence of restitution (check if applicable)
5. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
   seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
   location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. ☐You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 5 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 3A—Supervised Release                                                 Judgment Page 5 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C


                                                 STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72
          hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
          office or within a different time frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer
          about how and when you must report to the probation officer, and you must report to the probation officer as
          instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
          permission from the court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about
          your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
          before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
          you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
          probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
          view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
          unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
          your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
          before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
          circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
          change.
8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
          has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
          the permission of the probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
          (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
          another person such as nunchakus or tasers).
11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
          informant without first getting the permission of the court.
12.       Stricken.
13.       You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at: www.uscourts.gov.

 Defendant’s Signature                                                                      Date
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 6 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 3B—Supervised Release                                               Judgment Page 6 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                                   SPECIAL CONDITIONS OF SUPERVISION

☒         The defendant shall submit to a sex offender mental health assessment and a program of sex offender mental
          health treatment, as directed by the U.S. Probation Officer, until such time as the defendant is released from the
          program by the probation officer. This assessment and treatment may include a polygraph to assist in planning and
          case monitoring. The defendant may be required to contribute to the cost of services rendered (copayment) in an
          amount to be determined by the probation officer, based on the defendant’s ability to pay. Any refusal to submit to
          such assessment or tests as scheduled is a violation of the conditions of supervision.

☒         The defendant shall waive all rights to confidentiality regarding sex offender mental health treatment in order to
          allow release of information to the supervising probation officer and to authorize open communication between the
          probation officer and the treatment provider.

☒         The defendant shall not be at any residence where children under the age of 18 are residing without the prior written
          permission of the U.S. Probation Officer.

☒         The defendant shall not be associated with children under the age of 18 except in the presence of a responsible
          adult who is aware of the defendant’s background and current offense, and who has been approved by the U.S.
          Probation Officer.

☒         The defendant shall not view, purchase, possess, or distribute any form of pornography depicting sexually explicit
          conduct as defined in 18 U.S.C. 2256(2), unless approved for treatment purposes, or frequent any place where
          such material is the primary product for sale or entertainment is available.

☒         The defendant shall register pursuant to the provisions of the Sex Offender Registration and Notification Act, or any
          applicable state registration law. The defendant shall submit his person, and any property, house, residence,
          vehicle, papers, computer, other electronic communication or data storage devices or media, and effects to search
          at any time, with or without a warrant, by any law enforcement or probation officer with reasonable suspicion
          concerning a violation of a condition of probation or unlawful conduct by the person, and by any probation officer in
          the lawful discharge of the officer’s supervision functions.

☒         The defendant shall not use a computer to access any on-line computer service at any location (including
          employment) for the purpose of viewing, obtaining, or transmitting child pornography or other sexually explicit
          material. The defendant shall not access Internet chat rooms for the purpose of obtaining child pornography or
          enticing children under the age of 18 to engage in sexually explicit activity.

☒         The defendant shall consent to third party disclosure to any employer or potential employer concerning computer-
          related restrictions and monitoring requirements.

☒         The defendant shall consent to the U.S. Probation Officer conducting periodic unannounced examinations, without
          individual showing of reasonable suspicion, on any computer equipment used by the defendant. The examination
          may include assistance of other law enforcement agencies. This may include retrieval and copying of all data from
          the computer and any internal or external peripherals to ensure compliance with his/her conditions and/or removal
          of such equipment for the purpose of conducting a more thorough inspection, and allow at the direction of the
          probation officer, installation on the defendant’s computer, at the defendant’s expense per co-payment policy, any
          hardware or software systems to monitor the defendant’s computer use. The defendant shall comply with a
          Computer Monitoring and Acceptable Use Contract, which includes a requirement that the defendant use a
          computer compatible with available monitoring systems. The defendant shall have no expectation of privacy
          regarding computer use or information stored on the computer. The defendant shall warn any other significant third
          parties that the computer(s) may be subject to monitoring. Any attempt to circumvent monitoring and examination
          may be grounds for revocation.
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 7 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 3B—Supervised Release                                                  Judgment Page 7 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                          SPECIAL CONDITIONS OF SUPERVISION CONTINUED

☒         The defendant shall not possess or use a computer with access to any on-line computer service at any location
          (including place of employment) without the prior written approval of the probation officer. This includes any Internet
          Service provider, bulletin board system or any other public or private network or e-mail system. This condition is not
          a prohibition on the defendant’s use of the Internet, but a restriction to use of the Internet only on device(s) that (1)
          are compatible with the U.S. Probation Office’s monitoring technology and (2) are approved by the probation officer
          prior to any use, so that use of the device(s) can be monitored.

☒         The defendant shall have no contact, directly or indirectly, with any and all victims of the offense.

☒         The defendant shall participate in a program of substance abuse aftercare at the direction of the probation officer
          to include urine, breath, or sweat patch testing; and outpatient treatment. The defendant shall totally abstain from
          the use of alcohol and other intoxicants both during and after completion of any treatment program. The defendant
          shall not frequent bars, clubs, or other establishments where alcohol is the main business. The court may order that
          the defendant contribute to the cost of services rendered (copayment) in an amount to be determined by the
          probation officer based on the defendant’s ability to pay.

☒         The defendant shall participate in a program of mental health aftercare at the direction of the probation officer. The
          defendant shall contribute to the cost of services rendered (copayment) in an amount to be determined by the
          probation officer based on the defendant’s ability to pay.
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 8 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 4—Criminal Monetary Penalties                                               Judgment Page 8 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                                       CRIMINAL MONETARY PENALTIES

       The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
on Sheet 5.

                             Assessment                           JVTA              Fine                    Restitution
                                                                  Assessment*

 TOTALS                      $0                                   $0                $0                      $0

☐ The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AO245C) will be entered
  after such determination.

☐ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
    specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i),
    all nonfederal victims must be paid before the United States is paid.

          Name of Payee                      Total Loss**                       Restitution Ordered              Priority or Percentage




 Totals



☐ Restitution amount ordered pursuant to plea agreement $

☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
  before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on
  Sheet 5 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

    ☐ The interest requirement is waived for the ☐ fine ☐ restitution

    ☐ The interest requirement for the ☐ fine ☐ restitution is modified as follows:




* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                           Case 5:12-cr-00180-C Document 71 Filed 07/17/20 Page 9 of 9

AO 245D(Rev. 02/18) Judgment in a Criminal Case for Revocations
                    Sheet 5—Schedule of Payments                                                            Judgment Page 9 of 9
DEFENDANT: Steven Eslick
CASE NUMBER: CR-12-00180-001-C

                                                           SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ☐ Lump sum payment of $due immediately, balance due
       ☐      not later than _____, or
       ☐      in accordance with       ☐ C, ☐ D, ☐ E, or ☐ F below or

B    ☐ Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or

C    ☐ Payment in equal                  ____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months
          or years), to commence      _____ (e.g., 30 or 60 days) after the date of this judgment; or

D    ☐ Payment in equal                  _____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months
          or years), to commence      ______ (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E    ☐ Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from imprisonment.
          The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ☐    Special instructions regarding the payment of criminal monetary penalties:


Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐         Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

☐         The defendant shall pay the cost of prosecution.

☐         The defendant shall pay the following court cost(s):       _____

☐         The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court cost.
